 




EXHIBIT 10.4

上海藏韵管理咨询有限公司和周兴涛、王维、符雅琴及海南藏宝天下艺术品有限公司、藏宝天下（上海）艺术品有限公司

Shanghai Cangyun Management Consulting Co., Ltd.and Xingtao Zhou、Wei wang 、Yaqin
FU and

Hainan Cangbao Tianxia Cultural Relic Co., Ltd. 、Cangbao
Tianxia（Shanghai）Cultural Relic Co., Ltd.







————————————————————————————————










独家管理咨询服务协议




Exclusive Management Consultation Service Agreement







————————————————————————————————













2019年 8月8日

中华人民共和国  




Dated: 8 August ，2019

The People’s Republic of China










--------------------------------------------------------------------------------

 




独家管理咨询服务协议




Exclusive Management Consultation Service Agreement




        本独家管理咨询服务协议（“本协议”）由以下各方（单独称为“一方”，统 称为“各方”）于 2019 年 8 月 8
日（“生效日”）在中华人民共和国广州市签署：

This Exclusive Management Consultation Service Agreement (this “Agreement”) is
made and entered into, as of (Augut 8th ，2018) (the “effective  day”), in
(Guangzhou City), the People’s Republic of China, by the Parties as follows (the
Parties will hereinafter be individually referred to as a “Party” or
collectively referred to as the “Parties” or “each Party”):




        （1）上海藏韵管理咨询有限公司(“上海藏韵”)，一家在中华人民共和国(“中国”)上海注册的外商独资企业（WFOE），地址为中国上海市宝山区逸仙路1328号6幢3层3166室；

Shanghai Cangyun Management Consulting Co., Ltd. (“Shanghai Cangyun”), a wholly
foreign owned enterprise registered in Shanghai, People’s Republic of China
(“PRC”) with its address at Room 3166, 3rd Floor, Building 6, No. 1328, Yixian
Road, Baoshan District, Shanghai, PRC;







 (2）海南藏宝天下艺术品有限公司、藏宝天下（上海）艺术品有限公司(均为“目标公司”，前者在中国海南注册、地址为中国海南省海口市美兰区国兴大道61号盛达商务广场6层609房的有限责任公司。后者在中国上海注册、地址为上海市青浦区朱家角镇康业路6号1幢五层C区169室的有限责任公司)




      Hainan Cangbao Tianxia Cultural Relic Co., Ltd., Cangbao
Tianxia（Shanghai）Cultural Relic Co., Ltd. The former limited liability company
registered in Hainan, PRC with its address at Room 609, 6th Floor, Shengda
Plaza, No. 61, Guoxing Ave. Meilan District, Haikou City, Hainan Province,
PRC.The later limited liability company registered in shanghai,PRC with its
address at room 169, area C, 5th floor, building 1, no.6 kangye road, zhujiajiao
town, qingpu district,hereinafter referred to as “Target Company”




(4) 公司股东周兴涛、王维、符雅琴为中华人民共和国公民。




Shareholders  Xingtao Zhou、Wei wang 、Yaqin FU are citizens of the People’s
Republic of China.




除另有定义，粗体字的含义皆按本协议附件 A 所定义，该附件属于本协议的一部

分。








1




--------------------------------------------------------------------------------

 




Unless other provisions in this Agreement, the terms in bold shall be referred
to as the definitions in the Appendix A in this Agreement which shall be
regarded as a portion of this Agreement.  




前言

RECITALS

鉴于以下事实，签订本协议： Whereas:




A.  WFOE 是一家根据中华人民共和国（“中国”）法律有效成立的有限责任公

司。




WFOE is a corporation with limited liability duly organized under the laws of
the People’s Republic of China (“China”).




B. 目标公司是由公司股东周兴涛、王维、符雅琴持有 100%股权的有限责任公司。目标公司现在以及将来可能从事的经营业务简称为“业务”。

The Target Company is a corporation with limited liability, in which
shareholders Xingtao Zhou、Wei wang 、Yaqin FU jointly holds 100% of the stock
equity. The business the Target Company undertakes currently or may undertake in
the future will be hereinafter referred to as the “Business”.




有鉴于此，各方基于相互承诺和同意，充分考虑各方的利益，在全面了解和确认的 同时，经过友好协商，在平等互利的基础上，根据相关中国法律法规，各方签订协议如 下：




NOW, THEREFORE, for the mutual commitment and consent, under the consideration
of the benefit of all Parties and with comprehensively understanding and
acknowledgement, all Parties, after friendly negotiation, based on the principle
of mutual benefit, make and enter into, pursuant to relevant laws of China, an
agreement as follows:




1.

独家管理服务




Exclusive Management Service




本协议期限内，WFOE 将作为目标公司独家管理服务提供商，且目标公司为此目的 而聘请 WFOE。目标公司同意，本协议期间内，其将不会接受来自任何第三方提供
的相同或相似服务。WFOE 提供的服务范围包括，在 WFOE 股东大会和/或董事会依





2




--------------------------------------------------------------------------------

 




据本协议条款的监督和授权下，确认并向目标公司提供足够的，能够提供附件 B 所 示服务（“管理服务”）的富有经验的专业管理和财务人员。

Within the term of this Agreement, the WFOE shall act as the exclusive provider
to provide the Target Company with management service, and the Target Company
shall engage the WFOE for such purpose. The Target Company agrees, within the
term of this Agreement, it shall not engage any third party or accept the same
or similar service provided by any third party. Within the service scope, the
WFOE shall, under the supervision and authorization by the Board of Shareholders
and/or Board of Directors of the WFOE pursuant to this Agreement, verify and
provide the Target Company with sufficient experienced management and financial
personnel who are competent in providing the services (“Management Service”) set
forth in the Appendix B of this Agreement  






2.

服务费 Service Fee

(a) 鉴于 WFOE 提供的管理服务，WFOE 有权在本协议期限内向目标公司收取相应 的服务费。在本协议期限内，每一年度的服务费按《购买权协议》
约定的对应年度的股东收益权货币价值收取。




Within the term of this Agreement, the WFOE shall be entitled to charge the
management service fees on the Target Company, with an annual service fee which
is equivalent of the annual monetary value of the shareholder usufruct
stipulated in Shareholder Usufruct Transfer Agreement.




(b) 就每一年度的服务费，目标公司应于每一服务年度结束后的 30 个公历日 内，向 WFOE 一次性支付。

Such annual service fee shall be one time charge which the Target Company shall
pay to the WFOE within a period of 30 calendar days which commence from the end
of each service year.  




(c) 根据 WFOE、股东和目标公司于 2019年 8月 8日签订的股权质押协议，股东已质押他们所持有的对目标公司注册资本的全部权益，以确保目标公司根
据本协议约定支付服务费。




Pursuant to the Stock Equity Pledge Agreement made and entered into, as of
(August 8th，2019), by the WFOE, the Shareholders and the Target Company, the
Shareholders have already made all of the




3




--------------------------------------------------------------------------------

 




equity of the registered capital of the Target Company they  hold in pledge, to
ensure that the Target Company will pay such service fee pursuant to this
Agreement.  












3.

业务运营




Business Operation 在本协议的期限内：

Within the term of this Agreement,  




(a)

各方保证： All Parties guarantee that:




(i) 管理服务和本协议所涵盖的业务将包括目标公司的业务以及目 标公司所享有的所有业务机会;

The management service and the business covered  in this Agreement shall include
the  business  of the Target Company and all business opportunities  which the
Target Company may share;




(ii) 目标公司的所有现金应留存于公司银行账户或根据本协议条款 予以处置；

All of the cash of the Target  Company  shall be reserved in the bank account of
such Target  Company, or be disposed pursuant to this Agreement;




(iii) 目标公司所持有的、源于或涉及目标公司业务经营的所 有营业收入、营运资本、应收账款、以及其他资金，应存于公 司银行账户；




All operating revenue, operating capital, accounts receivable and other capital,
held by the company or brought about from or relating to the business of the
Target Company, shall be deposited in the bank account of such Target Company;




(iv) 所有应付账款、员工补偿金、其他雇用相关支出、以及涉及为 目标公司利益而购置资产或因理赔目标公司责任的支出，应从 公司银行账户的余额支付；以及




4




--------------------------------------------------------------------------------

 




All accounts payable, compensations  to employees, other expenses relating to
employment and the expenses relating to the purchase of the assets for the
benefit of the Target Company or to any indemnification to the liability of the
Target Company, shall be paid  from the balance of the bank account of the
Target Company; and




(v) 未有 WFOE 的事先书面同意，不得采取可能导致部分或全部目 标公司业务委托给他人的行为。

Without prior written consent of the WFOE, any action that may cause part or all
of the business of the Target Company entrusted to other person shall not be
taken.  




(b)

WFOE 保证： WFOE guarantees that:




(i) 将以经营自身业务所持的谨慎水准建议目标公司所从事的协议 所述业务，并始终遵循其合理商业判断原则，包括不得采取知
晓或根据其合理商业判断应当知晓，会实质性不利于业务经营 所必需的许可、执照以及批准的行为，或者违反中华人民共和 国相应法律法规的行为；以及




The WFOE shall make suggestion on the business conducted by the Target Company
set forth in this Agreement in prudence with which the WFOE conducts its own
business, and shall abide by any reasonable business judgment principles,
including without taking any action, which, it knows or it shall know based on
reasonable business judgment, may materially  go against the approval, permit or
license necessary for the business, or any action which may violate relevant
laws and regulations of the People’s Republic of China; and




(ii) WFOE 应保持目标公司业务和运营的完整性，且不得采取其知 晓或根据其合理商业判断应当知晓，会实质性不利于目标公司 业务、运营和前景的行为。




The WFOE shall preserve and maintain the integrity of the business and operation
of the Target Company, and shall not take any action, which, it knows or it
shall





5




--------------------------------------------------------------------------------

 




know based on reasonable business judgment, may materially go against the
business, operation and prospects of the Target Company.  




(c)

股东保证： The Shareholders guarantee that:




(i) 确保除非已经向 WFOE 足额支付适用年度的管理服务的服务 费，否则他们中的任何一位都不会在该年度收取其作为目标公 司股东所享有的部分或全部净利润；




The Shareholders shall not obtain any net profit they may have as the
shareholders of the Target Company, unless the management service fee in
relevant year has been paid in full amount;




(ii) 根据本协议，股东或其代理人、代表人不得采取任何干预业务 运营、或有干预业务运营效果的、或实质性不利于目标公司资 产、运营、业务或前景的行为；




Pursuant to this Agreement, the Shareholders or their agents and representatives
shall not take any action which may interfere with the business operation or the
result of business operation, or may materially go against the assets,
operation, business or prospects of the Target Company;




(iii) 他们将委派并选举 WFOE 根据其管理服务提议的目标公 司的董事人选为董事；

The Shareholders shall appoint and elect the director candidate recommended by
the WFOE, according to the management service provided by the WFOE, to the
Target Company, to be the director;




(iv) 他们将尽最大努力合作并协助 WFOE 和目标公司有效持有目标 公司业务经营所需的所有许可证、执照、其他授权或批准；以 及




The Shareholders shall strive, in greatest efforts, to cooperate with and assist
the WFOE and the Target Company to hold effectively and validly all of the
permits, licenses, other authorization or approval





6




--------------------------------------------------------------------------------

 




necessary for the operation and business of the Target Company; and




(v) 他们将尽最大努力协助 WFOE 及目标公司与相关政府机关及其 代表保持积极和卓有成效的关系。

The Shareholders shall strive, in greatest efforts, to assist the WFOE and the
Target Company in preserving and maintaining active and effective relationship
with the governmental sectors and their representatives.




(d)

目标公司保证其将： The Target Company guarantees that: (i) 按照本协议第二条中的规定向 WFOE 支付服务费；

The Target Company shall pay the management service  fee to the WFOE pursuant to
the Paragraph 2 in  this Agreement;




(ii) 就 WFOE 为履行本协议项下的管理服务，向 WFOE 提供目标公司 各类运营及财务信息（包括但不限于目标公司的月度、季度、年
度财务会计报表、预算安排和商业计划），并在 WFOE 的合理要 求下，就任一事项提供具体说明；




For the management service provided by the WFOE under this Agreement, the Target
Company shall provide the WFOE with the operation and financial information and
data, including but not limited to the monthly, quarterly, and annual financial
statements, budget arrangements and business plan of the Target Company, and
shall provide specific notes to any such item at the request of the WFOE.




(iii) 为 WFOE 以及 WFOE 授权的人员为履行本协议进入目标公司的办 公场所及其他业务场所提供协助；




The Target Company shall assist the WFOE and the staff authorized by WFOE in
going on site to the office of the Target Company and other places of business
for the purpose of this Agreement;




(iv) 在与第三方签订重大合同前通知并获得 WFOE 的书面同意。本 条所指重大合同是指任何与第三方订立的合作、转让股权、融资




7




--------------------------------------------------------------------------------

 




或其他任何可能影响 WFOE 在本协议中的利益的书面的或口头的 合同、协议、约定或承诺，或可能合理导致目标公司做出任何变
更或提前终止本协议决定的书面的或口头的其他合同、协议、约 定或承诺；




The Target Company shall notify and  obtain written consent from the WFOE prior
to making and entering into material contract with a third party. The material
contracts in this clause shall refer to as any written or verbal contract,
agreement, engagement or commitment entered into by the Target Company and any
third  party for cooperation, stock equity transfer, financing or any other
purpose which may affect the WFOE’s benefit  in this Agreement, or any other
written or verbal contract, agreement, engagement or commitment which may
reasonably result in any determination by the Target Company to modify or in
advance terminate this Agreement;




(v) 及时通知 WFOE 任何可能合理地影响目标公司的各类司法或仲裁 程序，不论目标公司是否为其中一方，以及任何目标公司可能或 已经接受行政处罚的情况；




The Target Company shall timely notify the WFOE of any legal or arbitration
proceeding which may reasonably affect the Target Company, whether the Target
Company is involved as a party or not, and of any administrative sanction which
the Target Company may receive or has been received.




(vi) 及时通知 WFOE 任何可能或已经影响目标公司正常运营的其他 各类事件；

The Target Company shall timely notify the WFOE of any other event or incident
by which the normal and regular operation of the Target Company may be or has
been affected;




(vii) 经 WFOE 的合理要求，从有关政府机关处获得目标公司为履行 本协议所必需的各类及全部批准、许可、同意和授权；




The Target Company shall, at the reasonable request of the WFOE, obtain any or
all governmental approvals,




8




--------------------------------------------------------------------------------

 




permits, license, consents and authorization  necessary for performing this
Agreement;




(viii)

向 WFOE 提供其与有关政府机关的所有联络往来，包括 从其处获得各类及全部批准、许可、同意和授权的复印件；

The Target Company shall provide to the WFOE with all of the communication with
the governmental sectors, including the facsimile copies of all approvals,
permits, license, consents and authorization obtained from such governmental
sectors;




(ix)

尽其最大努力有效持有目标公司业务经营所需的各类及全部批 准、许可、执照、同意和授权；

The Target Company shall strive, in the greatest efforts, to validly hold all of
the approvals, permits, license, consents and authorization necessary for the
operation and business of the Target Company;




(x) 在本协议第九条中所作的陈述与保证在本协议期限内持续有效并 准确；以及

The representation and guarantees in the Paragraph 9 in this Agreement shall be
continuously valid and accurate within the term of this Agreement; and  




(xi)

董事会聘任 WFOE 根据其管理服务提议高级管理人员（包括但 不限于总经理、财务总监）的人选。

The Board of Directors of the Target Company shall engage the senior officer
candidates recommended by the WFOE pursuant to the management service provided
by the WFOE, including but not limited to general manager and chief financial
officer.






4.

实质行为




Substantial or Material Action




            各方认可并同意，在本协议期限内，未得 WFOE 的事先书面同意，各方保证目标公司及股东不得采取任何实质行为（实质行为的含义见本协议附件
C），但该 等同意要求不得被不合理拖延或拒绝。





9




--------------------------------------------------------------------------------

 




            All Parties approve and agree, within the term of this Agreement,
all Parties guarantee, without prior written consent of the WFOE, the Target
Company and Shareholders shall not take  any  substantial or material action
which shall be referred to as the definitions in the Appendix C in this
Agreement, but such prior written consent shall   not be unreasonably delayed or
withheld.




5.

签署承诺函 Commitment Letter

           为进一步确保 WFOE 顺利提供本协议附件 B 所列管理服务，以及股东不实施任 何实质行为，股东同意签署本协议附件 D 所列承诺函。

            The Shareholders agree to execute signatures on the Commitment
Letter in the Appendix D of this Agreement, to further ensure that WFOE could
successfully provide the management service set forth in the Appendix B of this
Agreement and that the Shareholders will not take any substantial or material
action.  




6.

优先购买权  Purchase Priority  

           股东同意授予 WFOE 购买其持有的对公司注册资本的全部或部分权益的优先权 利。




      The Shareholders agree to award the WFOE a priority to purchase all or
part of the equity of the registered capital of the Target Company owned by the
Shareholders.




7.

知识产权的所有权




Ownership of Intellectual Property




 WFOE 提供管理服务过程中所创造的知识产权仅可作为 WFOE 的财产，目标公司不 得所有或使用该知识产权，WFOE 与目标公司就此达成单独协议的除外。

      The intellectual property created by the WFOE in the process to provide
management service shall only be deemed as the property of WFOE; the Target
Company shall not possess or apply such intellectual   property,





10




--------------------------------------------------------------------------------

 




unless a separate agreement for such possession or application of such
intellectual property is made and entered into by and between the WFOE and the
Target Company.




8.

目标公司和股东的陈述与保证




       Representation and Guarantee of the Target Company and Shareholders
目标公司与股东在此为 WFOE 利益做出如下陈述和保证：

The Target Company and shareholders hereby represent and guarantee for the
benefit of WFOE as follows:

(a)公司存续和权利 目标公司依据中华人民共和国法律合法有效设立，具备 当前和当前预期开展业务所要求的公司的所有权利以及政府颁发的所有许可
证、授权、同意和批准。股东从未批准或开展，任何旨在解散或清算目标公 司或终止目标公司业务或事务的程序或选举。




     The Existence and Corporate Right of the Company The Target Company is a
company duly organized under the  laws  of the People’s Republic of China, with
all necessary and required corporate right and approval, authorization, consent
and ratification from governmental sectors, to operate the current and
prospective business; the shareholders of this Company never approved to and
conducted any procedure or election so as to dissolve or liquidate the Target
Company, or to terminate the business or operation of the Target Company.




(b)授权；无未决同意 目标公司（i）已采取一切必要公司行为，以签署、交 付和履行本协议和所有相关文件，并具备签署、交付和履行本协议和所有相
关文件的公司权力和授权；（ii）具备绝对和不受限制的权利、权力、授权 和资格，以签署和交付本协议和其他相关文件以及履行本协议和其他相关文
件项下的义务；（iii）关于签署和交付本协议或履行本协议所计划的任何 独家合作安排义务，除已有效发出的通知或征得的同意外，无需向其他任何
人发出通知或征得同意；以及（iv）持有所有必需政府许可，以允许目标公 司按照当前开展和运营业务的方式合法开展和运营其业务，以及按照当前所
有和使用其资产的方式所有和使用其资产。就目标公司所知，任何政府机构 未有以任何方式撤回、撤销和终止该任何政府许可的依据。




     Authorization; No Pending Consent The Target Company (i) has already taken
all necessary and required corporate action, and has the power and
authorization, to execute, deliver and perform this Agreement  and  all
 relevant  documents;  (ii)  has  absolute and





11




--------------------------------------------------------------------------------

 




unlimited rights, power, authorization, competence and capacity in executing and
delivering this Agreement and all relevant documents, and in performing the
obligations under this Agreement and all relevant documents; (iii) has no other
necessary notification to issue or consent to obtain, besides the notifications
and consent effectively issued and obtained, in executing and delivering this
Agreement and in performing the obligation of any exclusive cooperation
arrangement under this Agreement; and (iv) has all necessary and required
governmental approvals so that the Target Company is permitted to legally
conduct and operate the business as the current business mode, and to possess
and apply the assets as the current mode in possessing and applying such assets.
In the acknowledgement of the Target Company, any governmental sector holds no
legal source to withdraw, repeal or terminate, in any way, any of such
governmental approvals aforementioned.




(c)

不冲突

目标公司签署和履行本协议不会违反、抵触或导致违背

（i）任何目标公司组织文件的规定；（ii）目标公司董事会和股东会通过 的决议；以及（iii）目标公司或任何本协议计划的独家合作安排所遵循的 任何法律法规。




       No Inconsistence The execution and performance of this Agreement by the
Target Company result in no violation, conflict, contradiction or contravention
(i) against the stipulations  for the Target Company to make a document, (ii)
against any resolution approved by the Board of Directors and Board of
Shareholders  of the Target Company, and (iii) against any laws and regulations
pursuant to which the Target Company or this Agreement make plans for the
exclusive cooperation arrangement.




9.

WFOE 的陈述和保证   




       Representation and Guarantee of the WFOE




WFOE 在此为目标公司和股东利益做出如下陈述和保证：




The WFOE hereby represent and guarantee for the benefit of Target Company and
shareholders as follows:

(a) 公司的存续和权利 WFOE（i）是按照中华人民共和国法律有效设立 和存在的外商投资公司，具备所有必需的公司权利和政府许可、授权、同意
和批准，以开展当前业务和当前所预期的业务；以及（ii）从未批准或开 展，任何旨在解散或清算 WFOE 或终止 WFOE 业务或事务的程序或选举。





12




--------------------------------------------------------------------------------

 




      The Existence and Corporate Right of the Company  The WFOE (i) is a wholly
foreign owned company, duly organized and existing under the laws of the
People’s Republic of China, with all necessary and required corporate right and
governmental approval, authorization, consent and ratification, to operate the
  current and prospective business, and (ii) never approved to and conducted any
procedure or election so as to dissolve or liquidate the WFOE, or to terminate
the business or operation of the WFOE.




(b) 授权；无未决同意 WFOE（i）已采取一切必要公司行为，以签署、 交付和履行本协议和所有相关文件，并具备签署、交付和履行本协议和所有
相关文件的公司权力和授权；（ii）具备绝对和不受限制的权利、权力、授 权和资格，以签署和交付本协议和其他相关文件以及履行本协议和其他相关
文件项下的义务；（iii）关于签署和交付本协议或履行本协议所计划的任 何独家合作安排义务，除已有效发出的通知或征得的同意外，无需向其他任
何人发出通知或征得同意；以及（iv）持有所有必需政府许可，以允许 WFOE 按照当前开展和运营业务的方式合法开展和运营其业务，以及按照当
前所有和使用其资产的方式所有和使用其资产。就 WFOE 所知，任何政府机 构未有以任何方式撤回、撤销和终止该任何政府许可的依据。




       Authorization; No Pending Consent The WFOE (i) has already taken all
necessary and required corporate action, and has the power and authorization, to
execute, deliver and execute this Agreement and all relevant documents; (ii) has
 absolute and unlimited rights, power, authorization, competence and capacity in
executing and delivering this Agreement and all relevant documents, and in
performing the obligations under this Agreement and all relevant documents;
(iii) has no other necessary notification to issue or consent to obtain, besides
the notifications and consent effectively issued and obtained, in executing and
delivering this Agreement and in performing the obligation of any exclusive
cooperation arrangement under this Agreement; and (iv) has all necessary and
required governmental approvals so that the WFOE is permitted to legally conduct
and operate the business as the current business mode, and to possess and apply
the assets as the current mode in possessing and applying such assets. In the
acknowledgement of the WFOE, any governmental sector holds no legal source to
withdraw, repeal or terminate, in any way, any of such governmental approvals
aforementioned.




(c)

不冲突

WFOE 签署和履行本协议不会违反、抵触或导致违背

（i）任何 WFOE 成立文件的规定；（ii）WFOE 董事会和股东会通过的决




13




--------------------------------------------------------------------------------

 




议；以及（iii）WFOE 或任何本协议计划的独家合作安排所遵循的任何法律 法规。

       No Inconsistence The execution and performance of this Agreement by the
WFOE result in no violation, conflict, contradiction or contravention (i)
against the stipulations  for the WFOE to make a document, (ii) against any
resolution approved by the Board of Directors and Board of Shareholders of the
WFOE, and (iii) against any laws and regulations pursuant to which the WFOE or
this Agreement make plans for the exclusive cooperation arrangement.




10.

违约责任，补偿和免责赔偿




       Liability of Breach, Indemnification and Exoneration Compensation




    一方应对违反本协议所导致的协议其他各方的损失或损害承担责任。该等责任 包括所有的直接经济损失、任何可以合理预见到的间接经济损失以及由此产生的相
关费用，包括但不限于律师费、诉讼费、仲裁费以及差旅费用。目标公司与股东将 共同并连带地补偿和确保 WFOE 不遭受任何第三方主张或声称的与本协议预期的交
易相关的任何赔偿、损失或损害，但因 WFOE 违反本协议项下义务，或其随意、放 纵或不法行为所导致的赔偿、损失或损害除外。WFOE 应补偿并确保目标公司或股
东不遭受任何第三方主张或声称与本协议预期的交易相关的任何赔偿、损失或损 害，但因目标公司或股东违反本协议项下义务，或目标公司或股东随意、放纵或不
法行为所导致的赔偿、损失或损害除外。




             A Party shall assume the liability for any loss or damage of any
other Party herein caused by its breach of this Agreement. Such liability shall
include all direct economic losses,  any indirect economic loss which can be
reasonably predicted, and any relating expense brought about from such losses,
including but not limited to attorney fee, proceeding fee, arbitration fee and
travel expenses. The Target Company and shareholders shall collectively and
 jointly indemnify against and protect the WFOE from any compensation, loss or
damage relating to any predicted transaction under this Agreement, claimed or
asserted by any third party, except for any compensation, loss or damage
resulted from the WFOE’s breach of obligation under this Agreement, or its
indiscretion, indulgence or inaction; and vice versa.












11.

争议解决





14




--------------------------------------------------------------------------------

 




       Solution to Dispute




(a) 友好协商 任何源于或关于本协议的解释或履行的争议、分歧或赔 偿请求，以及任何违约或违反此处所创关系的行为，应当通过友好协商解 决。




     Negotiation Any dispute, difference  or  claim for indemnification arising
from or relating to this Agreement, and any breach or conduct that may result in
any violation against the relationship under this Agreement, shall be settled
and solved through friendly negotiation.




(b) 仲裁
由于本协议解释和履行而产生的任何争议应当首先通过各方友好协商解决。如果争议在一方发出要求与其他一方进行协商的通知后三十(30)天内未能解决，任何一方可以将该争议提交中国国际经济贸易仲裁委员会根据该会届时有效的仲裁规则在上海进行仲裁。仲裁庭由三(3)名载于或者未载于中国国际经济贸易仲裁委员会仲裁员名册之上的仲裁员组成，其中上海藏韵指定一名仲裁员，各股东共同指定一名仲裁员，第三名仲裁员担任仲裁庭庭长，由双方选择的仲裁员共同指定，且其不得为美国或者中国公民，并应当中英文流利且具有争议所涉领域的专业知识。仲裁裁决为终局性的且对所有各方具有约束力。




      Arbitration Any dispute arising from the interpretation and performance of
this Agreement shall first be resolved through friendly consultations by the
Parties.  If the dispute fails to be resolved within thirty (30) days after one
Party gives notice requesting consultations to the other Party, either Party may
submit such dispute to China International Economic and Trade Arbitration
Commission (hereinafter the “CIETAC”) for arbitration in Shanghai in accordance
with the then effective arbitration rules of the CIETAC.  The arbitration panel
shall consist of four (4) arbitrators who may or may not be on the CIETAC’s list
of arbitrators, of which one arbitrator shall be selected by Shanghai Cangyun
and one arbitrator shall be jointly selected by the Shareholders.  The fourth
arbitrator, who shall be the chairman of the arbitration panel, shall be jointly
selected by the two arbitrators selected by the Parties and shall not be a
citizen of the United States or the PRC, shall be fluent in both English and
Chinese and shall have expertise in the area of the dispute.  The arbitration
award shall be final and binding on all Parties.




(i) 仲裁程序应以中文进行。仲裁庭开庭时，如果任何一方或他们 的代理或证人要求英文翻译，翻译可以根据仲裁规则提供，翻译服务 的开支与费用由要求翻译的一方承担。




                    The arbitration shall be conducted in Chinese language. In
the session of such arbitration, if a Party or its  agent or witness requires
English translation or  interpreting,





15




--------------------------------------------------------------------------------

 




such translation or interpreting service may be provided pursuant to arbitration
rules, with the translation or interpreting fees and expenses assumed by the
Party requiring such service.




(ii)

仲裁裁决为终局并有效拘束各方。




                    The adjudication of arbitration shall be a final judgment
and be binding on all Parties.



(iii)

争端解决过程中，各方应继续履行本协议项下的其他义务。




                    During the solution of such dispute, all Parties shall
proceed with other obligations under this Agreement.



12.

期限




       Term




本协议自各方签署之日起生效，并持续有效至购买权协议终止时终止， 或按以下方式之一终止。本协议有效的期限称为“期限”。

       This Agreement comes into force after the signature of each Party is
executed, and will be expired as the Call Option Agreement is expired or in any
way as follows. The validity period of this Agreement is referred to as the
“Term”




(a)

互相同意

本协议可于任何时间由各方以互相同意的方式终止，互 相同意以各方签字的书面协议为依据。

                  Mutual Consent This Agreement may be terminated, at  any time,
by mutual consent, which may be obtained after  the signatures of the Parties
are executed in a written agreement.




(b)

违约或破产  WFOE 和目标公司都可根据以下情况立即终止本协议：

（a）另一方实质违反其本协议项下的义务，且未能在违约方发出书面通知 三十（30）个公历日内消除该违约行为；或（b）另一方提出或被提出自愿
或非自愿破产申请，或另一方已破产，或任何置另一方于破产状态法律程序 的开始，或另一方为债权人利益开始任何财产的转让或分配。




       Breach or Bankruptcy This  Agreement  may  be terminated promptly by the
WFOE and the Target Company, in the conditions as follows: (a) a Party
materially violates the obligations  under this Agreement, and such violation is
not eliminated within thirty





16




--------------------------------------------------------------------------------

 




(30) calendar days which commence from the day of the issuance  of a written
notification by the non-defaulting Party; (b) the other Party raises or is
threatened to raise a voluntary or involuntary bankruptcy petition, or the other
Party has already been in bankruptcy, or any legal proceeding resulting in the
bankruptcy of the other Party commences, or the other Party, for the benefit of
the creditor, commences the transfer or distribution of its property.




(c) 存续 第 10 条的规定（违约责任；补偿和免责赔偿），第 11 条（争 议解决），以及第 13 条（其他事项）不因本协议的终止而失效。尽管协议
按此终止，但任何一方对另一方根据本协议承担的债务自协议终止日仍然有 效。




      Existence The provisions  in  Paragraph  10  (Liability of Breach,
Indemnification and Exoneration Compensation),  Paragraph 11 (Solution to
Dispute) and Paragraph 13 (Other Particulars) will not be null and void as the
expiration of this Agreement. Notwithstanding the expiration of this Agreement,
the liability assumed by any Party to the other, under this Agreement, will
remain valid after such expiration.




13.

其他事项




Other Particulars




(a)适用法律 本协议的签订、生效、解释、履行、修订与终止应由中国法律 管辖。

             Applicable Laws The execution, validation, interpretation,
performance, amendment and termination of this Agreement shall be under the
jurisdiction of the laws of China.




(b)生效 本协议在各方正式授权代表签署时即生效并对各方具有约束力。




Validation  This Agreement shall come into force and be  binding on all Parties
promptly after the signatures are executed by the officially authorized
representatives of all Parties.




(c)修订 除非本协议另有约定，本协议的任何修改均应由各方签署书面协议方 为有效。




17




--------------------------------------------------------------------------------

 




             Amendment Unless other provisions in this Agreement, any amendment
to this Agreement shall be in force only after a written agreement is executed
by all Parties.




(d)费用 除非中国法律另有规定，目标公司应当支付所有与本协议项下付款相 关的所有的印花、文档登记或其他税收，以及目标公司的实际费用和内部费 用。




             Expenses Unless other provisions under the laws of China the Target
Company shall assume all stamp taxes, transcripts and other taxes relating to
the loans under this Agreement, and other out-of-pocket expense and internal
expenses of the Target Company.




(e)不豁免 任何一方对于另一方因违反本协议或对本协议构成违约而迟延 或疏忽行使任何权、利力或救济不得损及受害方所享有的该等权利、权力或
救济，亦不得解释为受害方对该等违约或随后任何类似违约救济的放弃，或 对该等违约的默认。对任何一方违反本协议或对本协议构成违约的任何部分
的任何种类或必须的放弃、许可、同意或批准，或对任何一方对本协议的任 何规定或条件部分的任何放弃必须以书面的形式做出，且仅在以该等书面形
式中特别规定的范围内有效。本协议或法律或以其它方式赋予各方的全部救 济应为累积的而不是仅可选择的。




             Non-exemption  Any Party’s delay or negligence in the exercise of
rights, power or remedy resulted from other Party’s violation or breach of this
Agreement, shall not damnify or damage such rights, power or remedy of the
injured Party, and shall not be construed as any waiver of the injured Party in
the remedy against such breach or any subsequent similar breach, or as the
injured Party ’ s pretermission to such breach. Any waiver, approval, consent or
ratification, necessary or in any category, of any part of this Agreement under
the violation or breach  by any Party, or any waiver of any part or of any
provision of this Agreement by any Party, shall be executed in written and only
be effective to the extent expressly set forth in such written document. All
remedies to each Party provided by this Agreement, laws or otherwise shall be
accumulative, rather than to  select one only.




(f)全部协议 本协议及本协议提及的或其明示包含的其他合同及文件构成各 方之间就本协议项下标的签订的完整的协议，并取代各方就本协议项下标的
所达成的任何先前的口头的或书面的协议、合同、承诺和通信。





18




--------------------------------------------------------------------------------

 




             Entire Agreement This  Agreement  and  other  agreements, contracts
or documents referred to or overtly involved in this Agreement shall constitute
an entire Agreement for the target under this Agreement by all Parties. Such
entire Agreement shall substitute any prior verbal or written agreement,
contract, commitment and communication for the target under this Agreement by
all Parties.




(g)可分割 如果本协议的任何条款在可适用的中国法下被认为非法或者不 具强制执行力，该条款应被视为被从本协议中删除并且不具有效力。本协议
的其他的条款及条件应仍然有效，本协议并应被认为在最初签署时已排除了 该无效条款。




             Severability  If any provision of this Agreement shall be  held as
invalid, illegal or unenforceable under applicable laws of China, such provision
shall be deemed as eliminated from this Agreement and ineffective. The validity,
legality and enforceability of the remaining provisions in this Agreement shall
not be affected in any way, and such invalid, illegal or enforceable provision
shall also be deemed as eliminated  from this Agreement at the very beginning of
the execution of this Agreement.




(h)保密性 自本协议终止之日起至其后 5 年止，每一方均应对保密信息严 格保密并且除为诚信地履行本协议之目的外，不得直接或间接为其他任何目
的披露、使用或利用该信息。




             Confidentiality     Within 5 years which commence from the  day of
the termination or expiration of this Agreement, each Party shall maintain
secrecy of all confidential data and information. Except for the performance of
this Agreement in good faith, such confidential data and information shall not
be exposed, used or applied directly or indirectly for any other purpose.




此处“保密信息”指：（i）本协议以及此处所涉及或另外纳入的所有协议 和文件的存在和内容；以及（ii）涉及各方的可能包含非公众信息的任何形
式的任何信息、文件或数据，包括技术信息、数据、工艺和方法、商业秘 密、市场分析、定价信息、客户名单、调查、软件、一般技术、设计和广告
和其他私人或保密的信息或数据以及任何财务结果或信息。




 Such “Confidential Data and Information” shall include: (i) the existence and
content of this Agreement and all other agreements and documents relating to or
involved by this Agreement; (ii) any




19




--------------------------------------------------------------------------------

 




form of information, document or data relating to each Party, which may include
any non-public information, including technical information, data, techniques
and method, trade secret, market analysis, pricing data, list of clients or
customers, investigation, software, general technology, design and
advertisement, other private or confidential information or data and any
financial and accounting result and data.




(i)继续有效 在此所作声明、保证、承诺和约定在本协议拟议的交易完成后 继续有效。

             Continued Validity Any declaration, guarantee, commitment and
stipulation under this Agreement will remain in validity  after the completion
or accomplishment of transaction proposed pursuant to this Agreement.




(j)继承方与转让 除非本协议另有约定，未得任何其他各方事先书面同 意，一方不得出让或转让本协议项下的权利或义务。本协议的条款应对本协
议各方的继受人和经允许的受让人有利并对其具有约束力。




              Successor and Assigns Unless other provisions in  this Agreement,
without prior written consent of all other Parties, any Party shall not assign
or transfer any right or obligation under this Agreement. The provisions under
this Agreement shall inure to the benefit of the successor or permitted assignee
of the Parties herein and be binding on such successor or assignee.




(k)语言 本协议由中文及英文书写。两个语言版本同等真实。各方在此确认其 均审阅了两个语言的版本并且两个版本在所有重大方面实质相同。在两个版
本存在差异的情况下，应以中文版为准。

             Language This Agreement is made in Chinese language and English
language, which are equally authentic. All Parties hereby confirm that the
Agreement in such two  languages  has been reviewed and materially the same with
all aspects. In the case of any inconsistence between such two versions, the
Chinese version shall prevail.




(l)副本 本协议在中国广州市由各方正式授权代表签署(四)份原件（每份中英 文各一份）。每一方应留存一份原件。




             Counterparts This Agreement is executed, in (Guangzhou City),
China, by the officially authorized representatives of each Party,




20




--------------------------------------------------------------------------------

 




in (four copies) in both Chinese language and English language, each of which
shall be authentic and each Party shall keep one in both languages.




(m)进一步确认 自本协议签订之日起，应一方要求，接到要求的另一方应签署 并交付为确认、履行并充分实现本协议的意图和目的所合理必需或有益的文
书、文件或其他书面材料。




              Further Confirmation    As from the execution of this Agreement,
at the request of any Party, other Party receiving such request shall execute
and deliver any writ, document or other written material, reasonably necessary
or useful for confirming, performing and fully realizing the intents and goals
under this Agreement.





































[以下为签字页] [Signatures in Next Page]





21




--------------------------------------------------------------------------------

 




 

各方在此于段首之日签署本独家管理咨询服务协议，以昭信守。




            The Parties hereby sign and execute this Exclusive Management
Consultation Service Agreement as of the date aforementioned at the beginning of
this Agreement.







 

上海藏韵管理咨询有限公司

 

海南藏宝天下艺术品有限公司

Shanghai Cangyun Management Consulting Co., Ltd.

 

Hainan Cangbao Tianxia Cultural Relic Co., Ltd.

 

 

 

签字：/s/ Yung Lap Tsang

 

签字：/s/ Liang Tan

Signature: /s/ Yung Lap Tsang

 

Signature: /s/ Liang Tan

 

 

 

姓名：

 

姓名：

Name:

 

Name:

 

 

 

职务：法定代表人

 

职务：法定代表人

Position: Legal Representative

 

Position: Legal Representative

 

 

 

藏宝天下（上海）艺术品有限公司

 

 

Cangbao Tianxia（Shanghai）Cultural Relic Co., Ltd.

 

 

 

 

 

签字：/s/ Liang Tan

 

 

Signature: /s/ Liang Tan

 

 

 

 

 

姓名：

 

 

Name:

 

 

 

 

 

职务：法定代表人

 

 

Position: Legal Representative

 

 

 

 

 

股东：周兴涛

 

 

Shareholders: Xingtao ZHOU

 

 

 

 

 

签字：/s/ Xingtao ZHOU

 

 

Signature: /s/ Xingtao ZHOU

 

 

 

 

 








22




--------------------------------------------------------------------------------

 







股东：王维

 

股东：符雅琴

Shareholders:Wei WANG

 

Shareholders:Yaqin FU

 

 

 

签字：/s/ Wei WANG

 

签字：/s/ Yaqin FU

Signature: /s/ Wei WANG

 

Signature: /s/ Yaqin FU







23




--------------------------------------------------------------------------------

 




 

附件 A

Appendix A

定义

Definition

        鉴于 2019年 8 月 8 日，WFOE 、目标公司和股东之间达成的独家管理咨询服务 协议，作为该协议的附件 A，以下术语按如下解释：

         Whereas, WFOE, the Target Company and the Shareholders made and entered
into an Exclusive Management Consultation Service Agreement as of (August
8th，2019), in which the terms shall be defined in this Appendix A of the
Agreement as follows:




        “附属公司”应指本协议一方，直接或间接，所有或控制，或共同所有或控制
的法律实体或自然人（就本协议而言，“所有”或“控制”是指直接或间接所有商业企业 超过百分之五十（50%）的带投票权股份，或通过享有任命商业企业董事会超过半数成员
的权利或在其享有任命董事会一半成员权利的董事会中拥有票数相等时的决定性投票权来 控制商业企业）。




         “Affiliated Company” shall be referred to as any legal entity or
natural person, directly or indirectly, owned or controlled, or collectively
owned or controlled by a Party or Parties in this Agreement (for this Agreement,
to “own” or “control” shall refer to directly or indirectly possession of over
50% of the voting stock shares of the commercial cooperation, or to control the
commercial cooperation by possessing the right to appoint the majority members
of the Board of Directors in such cooperation or by possessing the decisive
voting right in the case of tie of votes in the Board of Directors where such
Party have the right to appoint the majority members of such BOD).  




        “最大努力”是指一个勤勉、谨慎的人为确保尽其最快地实现某种特定结果的 而为之付出的努力。




         “Greatest Effort” shall refer to the effort made by a diligent and
prudent person to ensure to realize or achieve a certain target at the soonest.
 

        “商业”的定义见前言。




          “Business” shall be referred to as the definition in the RECITALS.





24




--------------------------------------------------------------------------------

 




         “商业合作协议”是指各方和/或其附属公司达成的以下协议：（a）于 2019

年8月8 日，WFOE、公司和股东之间达成的独家管理咨询服务协议；（b）于 2019年8月8日，WFOE 和股东之间达成的购买权协议；（c）于
2019年8月8日，

WFOE 与股东之间达成的股权质押协议；（d）于 2019年 8月 8 日，WFOE 和股东之间达成的委托协议。  

          “Business Cooperation Agreements” shall refer to the Agreements, made
and entered into by all Parties and/or their affiliated company, as follows: (a)
an Exclusive Management Service Agreement entered into, as of (August 8th,
2019), by the WFOE, the Company and shareholders; (b) a Shareholder  Call Option
Agreement  entered into, as of (August 8th, 2019), by and between the WFOE and
the shareholders; (c) a Stock Equity Pledge Agreement entered into, as of
(August 8th, 2019), by and between the WFOE and shareholders; and (d) a _Proxy
Agreement entered into, as of (August 8th, 2019), by and between the WFOE and
the shareholders.  







        “公司银行账户”是指以 WFOE 的名义在任何银行或者其他金融机构中所持有或 开立的所有账户，无论这些账户是在协议达成时已存在或在协议后新设。

         “Bank Accounts of the Company” shall refer to as all accounts held or
opened in any bank or other financial institution in the name of (WFOE), whether
such accounts have already been in existence before or are opened after this
Agreement is made.




        “同意”是指任何批准、同意、核准、许可、弃权或者授权，包括任何政府机 关授予或许可的任何前述方式。




          “ Consent” refers to any approval, consent, agreement, permit, waiver
or authorization, including any of such modes awarded or approved by government
or governmental sectors.

        “政府机关”是指国家或政府或任何省或州的下属任何政治分支机构；任何行
使行政、立法、司法权、管理或规划职能的政府或政府附属的实体、机关或团体，包括中 华人民共和国及其下属机构的政府部门机构、部门、机关、董事会、委员会和政府授权、
委托的组织；以及任何法院、法庭、仲裁组织和其他自治组织。




          “Governmental Sectors” refers to any political  subordinate division
of the country or government, or of any province or state; any government or
government-affiliated entity, office or organization which exercises
administrative power, legislative power, judicial power, management or
programming power, including the People’s Republic of China and its any
subordinate ministry, department, office, board of directors, committee   and





25




--------------------------------------------------------------------------------

 




any organization authorized or entrusted by government; and any court,
arbitration organization and other autonomy organization.

         “知识财产”是指专利、专利申请、商标（无论是否注册和是否涉及公开出
版）、商标申请、商业名称、传统商业名称、服务标志（无论是否注册）、服务标志申 请、著作权（无论是否注册）、著作权申请、掩模作品、掩模作品申请权、商业秘密、专
有技术、特许权、体系、计算机软件、发明、设计、设计蓝图、专有产品、专有权，以及 上述事项的改进，以及其他知识产权和无形财产。




          “Intellectual Property” shall refer to patent, patent application,
trademark (whether registered or not; or relating to publication or not),
trademark application, brand name, traditional brand name,  service mark
(whether registered or not), service mark application, copyright (whether
registered or not), copyright application, mask work, mask work application
right, trade secret, proprietary technology, concession, system, computer
software, invention, design, design blue print, proprietary product, exclusive
right, and the improvement of such items, and other intellectual property and
intangible property.  




         “法律”是指以下文件中的相应条款：（a）宪法、条约、条例、法律（包括
普通法）、法典、法规、规章、条例或者任何有关政府机关的命令；（b）政府批准；

（c）政府机构的命令、决定、禁令、裁决、法令和协定。




          “Laws” shall include any provisions of the documents as follows: (a)
the constitution, treaties, regulations, laws (including common laws), codes,
legislations, rules, statutes or any order by governmental sectors; (b)
governmental approvals; (c) orders, determinations, prohibitions, adjudications,
statutes or protocols of governmental sectors.




         “法定要求”是指由政府机关所发布的、颁布的、采纳的、通过的、同意的、
公布的、制定的、适用的或者通过其他方式使之生效的任何由国家（或联邦）、省、州、 地方、城市、外国或者其他地方的宪法、法律、条例、立法文件、普通法的原则、决议、
条例、法典、法令、行政命令、文告、条约、公约、规则、规章、规定、指令、声明、要 求、规范、决定、决议、主张或者解释。




         “Legal Requirements” refer to any national (or  federal), provincial,
state, local, civic, foreign or other place’s constitution, law, regulation,
legislative document, principle of common laws, resolution, legislation, code,
statute, administrative order, proclamation, treaty, convention, rule,
provision, instruction, statement, declaration, standard, determination,  claim
 or  interpretation,  which  is  released, promulgated,





26




--------------------------------------------------------------------------------

 




adopted, approved, passed, declared, established, set forth, announced to be
applicable, issued by governmental sectors or otherwise effective.

        “优先权”是指抵押、保证、信贷、担保契约、他方权利、保护、抵押、担
保、所有权瑕疵、财产保留协议、租赁、转租、许可、占有协议、地役权、契约诉讼、处 置先行条件、侵占、参与信托协议的表决、优先购买选择权，参与并可以拒绝相关财产的
代理、留置和处置，以及其他类型的限制和约束，包括但不限于任何合同项下所形成的优 先权。




         “Priority” refers to any pledge, guarantee, credit loan, hypothecation,
right of other party, protection, mortgage, warranty, defect in title, property
reservation agreement, lease, under lease,  approval, possession agreement,
servitude, contract lawsuit, antecedent condition of disposal, disseizing,
voting in entrustment agreement; priority of  purchase and option; right to
participate and reject the property proxy, retention and disposal; and
limitation and stipulation otherwise, including but not limited to any priority
under any agreement or contract.




        “管理服务”由第 1 条定义。




         “Management Service” shall be referred to as the definition in the
Paragraph 1.

       “实质行为”是指附件 C 中所列的行为。




         “Substantial or Material Act” shall refer to the acts or   actions in
the Appendix C.

        “净利润”是指由普遍接受的会计准则计算出来的公司净利润。




          “Net Profit” shall be referred to as the net profit of (Company)
calculated and reckoned under the generally accepted accounting principles.  




         “人”是指个人、公司、合作伙伴、协会、受托人、或者其他实体、组织，包 括政府或者政治性的分支部门、机关以及机构。

          “Person” shall include individual person, corporation, partner,
association, trustee or other entity or organization, including the government
or political divisions, offices and institutions.




         “合理的商业判断”是指基于诚信，经过合理的注意而做出的判断。





27




--------------------------------------------------------------------------------

 




           “Reasonable Business Judgment” shall be referred to  as the judgment
for good faith made after reasonable attention.

         “销售收入” 是指由普遍接受的会计准则计算出来的目标公司的销售收入。




          “Sales Revenue” shall refer to the  sales  revenue  of Target Company
calculated and reckoned under the generally accepted accounting principles.




          “税收申报”是指任何现在、已经或将来需要申报或提交或要求提交给有关政
府机关，且与确定、评估、征收和缴纳税收有关或涉及依据税收的法定要求的管理、执 行、操作的申报（包括任何信息申报）、报告、陈述、声明、评估、时间表、注意、通
知、单据、选择、认证或其他文件和信息。




          “Tax Return” shall refer to any declaration (including any information
declaration), report, representation, announcement, assessment, timetable,
notice, notification, receipt, option, certification or other document and
information, already, currently or prospectively, required to be declared,
submitted or required to be submitted to relevant governmental





28




--------------------------------------------------------------------------------

 




附件 B

Appendix B

管理服务

Management Service




      鉴于 2019 年 8 月8 日，WFOE 、目标公司和股东之间达成的独家管理咨询服务协 议，作为该协议的附件
B，“管理咨询服务”意为根据目标公司股东大会和/或董事会最 终监督和指导的涉及以下方面的咨询服务及其他相关服务：




Whereas, the Exclusive Management Consultation Service Agreement  was made and
entered into, as of August 8th ， 2019), by the WFOE, the Target Company and the
Shareholders. In this Appendix B of such Agreement, the term “management
consultation service” shall be referred to as the consultation service and other
relevant services relating to the follows, under the ultimate supervision and
instruction by the Board of Shareholders and/or Board of Directors of the Target
Company:




(a)所有目标公司的日常经营，包括其与客户的关系、与其他方达成的协议和安排的 履约行为、以及对相关法律法规的遵守；

      All of the daily operation of the Target Company, including the
relationship with clients or customers, any performance of the agreement or
arrangement made and entered into with other parties, and any relevant legal
compliance;




(b)所有目标公司的董事、高级管理人员（包括但不限于总经理、财务总监）、员 工、顾问、代理人和其他目标公司的代表人等各类目标公司的管理人员或员工的任命、雇
佣、报酬（包括任何红利、非货币补偿、附加和其他福利、以及基于股权的报酬）、解雇 和处罚；




       The engagement, appointment, employment, compensation (including any
dividend, non-monetary compensation, other welfare and compensation brought
about from the stock equity), dismissal and penalty for all management and staff
of the Target Company, such as directors, senior officers (including but not
limited to general manager and chief financial officer), employees, consultants,
agents and other representatives of the Target Company;




(c)为目标公司的任何员工、顾问、代理人、代表人或其他人员利益的任何计划和安 排的制定、维持、终止或取消；




29




--------------------------------------------------------------------------------

 




       The formulation, maintenance, termination and cancellation of any plan
and arrangement for the benefit of any staff, consultant,  agent, representative
and other personnel of the Target Company;




(d)关于目标公司所有应收账款、应付账款、资金和投资的管理、控制和授权；




       The management, control and authorization of all of the accounts
receivable, accounts payable, capital and investment of the Target Company;

(e)公司银行账户的管理、控制和授权；




      The management, control and authorization of the bank account of the
Target Company;




(f)目标公司的所有开支包括资本开支；




      All of the expenses and expenditures of the Target Company, including
capital expenses;




(g)目标公司已是或将是一方的任何合同、协议或其他安排的缔结、修改或修正、以 及终止；

      Any conclusion, amendment or modification and termination of any contract,
agreement or other arrangement in which the Target Company has already been or
may be a party;




(h)目标公司获取、租赁或许可任何资产、供给、不动产或私人财产、或知识产权以 及无形资产；

      Any acquisition, lease, or approval of any assets, supply, real  estate or
private property, or intellectual property and intangible assets by the Target
Company;




(i)目标公司与其他人获取或进入任何合资企业或其他安排；




      The acquisition or participation in any joint venture or any other
arrangement by the Target Company with other person;




(j)目标公司的任何借款，或承担任何性质的责任或义务或致使目标公司资产上设定 优先权的行为；

      Any loans taken by the Target Company, or the assumption of any liability
or obligation, or any action resulting in the priority to the assets of the
Target Company;





30




--------------------------------------------------------------------------------

 




(k)任何目标公司所有、收益或控制的资产的销售、租赁、许可或其他处置；




      Any sale, lease, approval or other disposal of any assets possessed,
benefited from or controlled by the Target Company;




(l)任何目标公司业务运行所必要执照、许可、和批复的申请、更新或保持有效的任 何措施；




      Any measure to apply for, renew and maintain valid any license, approval
and reply necessary for the operation of any Target Company;

(m)目标公司对其与他人的诉讼或其他争议，所开始、实施或才取得协商、仲裁、诉 讼或上诉；




      Any negotiation, arbitration, proceeding or  appeal commenced, implemented
or obtained for the proceeding or dispute between the Target Company and other
person;

(n)目标公司的利润分红或其他利润分配的宣布或支付；




      The announcement or payment of the dividend or other distribution of
profit of the Target Company;

(o)所有税收申报、缴税以及涉及税收的与任何政府机关的法律程序的准备或申请；




      Any preparation of or application for all tax return, tax payment or any
legal procedure of governmental sectors relating to taxes.




31




--------------------------------------------------------------------------------

 




附件 C

Appendix C

实质行为

Substantial or Material Actions




        鉴于 2019 年 8 月 8 日，WFOE 、目标公司和股东之间达成的独家管理咨询服务 协议，作为该协议的附件
C，“实质行为”意为以下任一解释：

        Whereas, the Exclusive Management Consultation Service Agreement was
made and entered into, as of (August 8th ， 2018), by the WFOE, the Target
Company and the Shareholders. In this Appendix C of this Agreement, the term
“Substantial or Material Actions” shall be referred to as the actions as
follows:




(a)目标公司的组织文件或章程文件的任何改动；




       Any modification or amendment to the documents of association or articles
of incorporation or bylaws of the Target Company;




（b）目标公司的任何新股份发行，包括任何可转换为目标公司股权的债券、或目标公 司接受任何股权投资、或重购或赎回目标公司的任何股权；

  The issuance of new stocks of the Target Company, including any convertible
notes which can be converted into the stock equity of the Target Company, or the
Target Company’s acceptance of any equity investment, or the repurchase or
redemption of any of the Target Company’s equity;




(c)任何雇佣、解雇或处罚任何目标公司的管理人员或董事；




   Any employment, dismissal or penalty for or to any management or director in
the Target Company;

(d)目标公司购置任何重要资产；

   The purchase of any important and essential asset of the Target Company;
(e)目标公司对任何重要资产包括但不限于任何目标公司重要知识产权的销售、转

让、许可或设定担保；




32




--------------------------------------------------------------------------------

 




   Any sale, transfer, approval or enactment of warranty of or to any important
and essential asset of the Target Company, including but not limited to any of
the important intellectual property of such Target Company;




(f)目标公司已是或将是一方的协议、合同或其他安排的缔结、修改、补充或其他改 变，若该协议、合同或其他安排单独或总合的价值或影响目标公司超过 3,000,000
人民 币；




  Any conclusion, amendment, supplementation or other modification to any
agreement, contract or other arrangement in which the Target Company has been or
may be a party, if the respective or total value or the influence to the Target
Company of such agreement, contract or other arrangement exceeds 3,000,000 RMB;




(g)致使对第三方负担债务或类似义务，或目标公司的资产被设定任何优先权利；




   Any action resulting in any liability to the third party assumed by the
Target Company, or similar obligation, or in any priority set to the assets of
the Target Company;




(h)以一次或一系列的交易，投资、设立或其他方式创设任何附属公司或合资企业、 或购置或以其他方式购买其他实体或商业机构的任何股票或股权权益，或处置任何上述事
项；

   Any incorporation or establishment of any affiliated company or joint venture
in one or a series of transaction, investment, establishment or otherwise, or
any purchase or acquisition in otherwise of any stock or stock equity of other
entity or commercial institution, or any disposal,  treatment or settlement of
such action;




(i)任何目标公司管理人员、顾问或其他代表人的报酬变化；




   Any change or alteration of the compensation of the management, consultant or
other representatives in the Target Company;  

(j)目标公司的任何正常商业交易之外的交易、行为或协议；




   Any transaction, action or agreement other than any ordinary or normal
commercial transaction of the Target Company;

(k)任何目标公司与其任何股东的任何交易、合同或协议；





33




--------------------------------------------------------------------------------

 




   Any transaction, contract or agreement between the Target Company  and any of
its shareholders;




(l)宣布或对资本股份支付红利或进行任何分配，除非该行为符合界定任何该资本股 份或债券权利的文书的规定；

  The announcement or distribution of any dividend brought about from the
capital stock, unless such actions go in accordance with any regulation to the
right of such capital stock or bonds;




(m)涉及目标公司的任何诉讼或仲裁的提起和解决；




   Any initiation and settlement of any proceeding or arbitration in which the
Target Company is involved;

(n)批准目标公司的年度预算和将来数年商业计划；




   Any approval to the annual budget and business plan for future years of the
Target Company;




(o)批准目标公司准备提交给税务机关的目标公司年度调整财务报表和税收申报的最 终审计；




   Any approval of the final audit of the annual financial statement adjustment
and tax return of the Target Company which are prepared to  submit to the tax
bureau by the Target Company;

(p)任何目标公司的会计或税收政策的重大变化或目标公司独立审计方的变化；以及




   Any material change or alteration in the  accounting  or taxation policies of
the Target Company, or in the independent auditor of the Target Company; and




(q)公司董事数量的任何变化，因本协议任何其他规定的运行所导致的变化除外。




   Any change or alteration in the quantity of the directors of the Target
Company, except for the change or alteration resulted from the performance of
any other provision in this Agreement.





34


